DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a battery module, comprising an end plate” in line 3.  Claim 6 also recites the limitation “a plurality of battery modules disposed within the container…two adjacent end plates of two adjacent battery modules of the plurality of battery modules…” in lines 14-16.  The second limitation renders the claim indefinite because it is unclear whether the battery modules and end plates recited in lines 14-16 include, are in addition or separate from the battery module and end plate recited in line 3.
Further, dependent claims 7-9, 15-20 are rendered indefinite due to their dependency on indefinite claim 6.

Claim 10 recites the limitation “a battery module, comprising an end plate” in line 3.  Claim 10 also recites the limitation “a plurality of battery modules disposed within the container…two adjacent end plates of two adjacent battery modules of the plurality of battery modules…” in lines 14-16.  The second limitation renders the claim indefinite because it is unclear whether the battery modules and end plates recited in lines 14-16 include, are in addition or separate from the battery module and end plate recited in line 3.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to JP 5916500 B2 (see Remarks filed 6/2/2022 on P7-11), said reference is no longer relied upon to teach or suggest any of the instant claims.  Instead, a new reference Asai et al. (US 2011/0206948 A1) and a combination of Asai and Ohkura (US 2012/0298433 A1) are relied upon to teach the instant claims as set forth in this Office Action below.

Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai et al. (US 2011/0206948 A1).
Regarding claim 1, Asai discloses a mounting bracket for a cell supervision circuit (circuit board holder 61 [0054]-[0056], Fig. 9-10), comprising:
a management system mounting part, comprising a management system mounting surface, wherein the management system mounting surface is configured to mount the cell supervision circuit (block circuit board 60 is held in circuit board holder 61 [0054]-[0056], Fig. 9-10); and
a thermally conductive part, configured to fit snugly to a container of a battery pack, wherein the thermally conductive part is connected to one end of the management system mounting part, and disposed on a side where the management system mounting surface is located (orienting circuit board holder 61 perpendicular to the cooling plate in the same manner as battery cells such that component held in the holder is also cooled [0060]),
wherein the mounting bracket further discloses one or more module pressing parts, each module pressing part is connected to an end of the management system mounting part away from the thermally conductive part, and the one or more module pressing parts and the thermally conductive part are located on two sides of the management system mounting part respectively (Fig. 9-10 show one or more tabs spaced apart from each other and extending away from the holder 61 from two sides), and
each module pressing part is formed as a plate-shaped structure (Fig. 9-10 show one or more tabs having a flat structure/plate-shaped structure).
Regarding claim 3, Asai discloses all of the claim limitations as set forth above.  Asai further discloses a force balancing structure, wherein the force balancing structure is disposed on at least one of the management system mounting part and the one or more module pressing parts (holder 61 has approximately the same outline as the first endplate, side of the holder 61 that faces the first endplate is formed with stepped regions where heads of screws that connect the binding bars to first endplate are  located [0054] and, thus, the surface shape of holder 61 is considered to be a ‘force balancing structure’).
Regarding claim 4, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the management system mounting part comprises a plurality of through-holes, some of which are mounting holes, and others are spare holes (Fig. 9-10 show holder 61 comprises a plurality of through-holes).
Regarding claim 5, Asai discloses all of the claim limitations as set forth above.  Asai further discloses a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to the management system mounting surface (Fig. 9-10 show lateral edges of holder 61 each of which are considered to be the ‘container mounting part’).
Regarding claim 11, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the management system mounting part comprises a plurality of through-holes, some of which are mounting holes, and others are spare holes (Fig. 9-10 show holder 61 comprises a plurality of through-holes).
Regarding claim 12, Asai discloses all of the claim limitations as set forth above.  Asai further discloses a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to the management system mounting surface (Fig. 9-10 show lateral edges of holder 61 each of which are considered to be the ‘container mounting part’).
Regarding claim 13, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the management system mounting part comprises a plurality of through-holes, some of which are mounting holes, and others are spare holes (Fig. 9-10 show holder 61 comprises a plurality of through-holes).
Regarding claim 14, Asai discloses all of the claim limitations as set forth above.  Asai further discloses a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to the management system mounting surface (Fig. 9-10 show lateral edges of holder 61 each of which are considered to be the ‘container mounting part’).

Regarding claim 6, Asai discloses a battery pack (Title, Abstract, Fig. 1-28), comprising:
a container (battery block case 75, cooling plate 7 [0048], Fig. 5-6);
a battery module, comprising an end plate (battery stack 10 [0051] including endplate 4A [0048], Fig. 6-10); and
a mounting bracket (circuit board holder 61 [0054]-[0056], Fig. 9-10) comprising:
a management system mounting part, comprising a management system mounting surface (block circuit board 60 is held in circuit board holder 61 [0054]-[0056], Fig. 9-10); and 
a thermally conductive part, wherein the thermally conductive part is connected to one end of the management system mounting part, and disposed on a side where the management system mounting surface is located, wherein the management system mounting part is oppositely disposed on one side of the end plate; and the thermally conductive part fits snugly to the container (orienting circuit board holder 61 perpendicular to the cooling plate in the same manner as battery cells such that component held in the holder is also cooled [0060]); and
a cell supervision circuit, wherein the cell supervision circuit is mounted on the management system mounting surface (block circuit board 60 [0053], Fig. 9-10),
wherein the mounting bracket further comprises one or more module pressing parts, the battery pack further comprises a plurality of battery modules disposed within the container, and each module pressing part is connected onto and presses two adjacent end plates of two adjacent battery modules of the plurality of battery modules concurrently (Fig. 9-10 show one or more tabs spaced apart from each other and extending away from the holder 61 from two sides).
Regarding claim 7, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the one or more module pressing parts are connected to an end of the management system mounting part away from the thermally conductive part, and the one or more module pressing parts and the thermally conductive part are located on two sides of the management system mounting part respectively (Fig. 9-10 show one or more tabs spaced apart from each other and extending away from the holder 61 from two sides).
Regarding claim 8, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the container comprises an upper container part and a lower container part that engage with each other (battery block case 75, cooling plate 7 [0048], Fig. 5-6); and a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to a direction of engaging the upper container part with the lower container part (Fig. 6 shows holder 61 having at least a pair of sides opposite the thermally conductive part and perpendicular to the case 75 and cooling plate 7).
Regarding claim 15, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the mounting bracket further comprises a force balancing structure, wherein the force balancing structure is disposed on at least one of the management system mounting part and the module pressing part (holder 61 has approximately the same outline as the first endplate, side of the holder 61 that faces the first endplate is formed with stepped regions where heads of screws that connect the binding bars to first endplate are  located [0054] and, thus, the surface shape of holder 61 is considered to be a ‘force balancing structure’).
Regarding claim 16, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the management system mounting part comprises a plurality of through-holes, some of which are mounting holes, and others are spare holes (Fig. 9-10 show holder 61 comprises a plurality of through-holes).
Regarding claim 17, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the container comprises an upper container part and a lower container part that engage with each other (battery block case 75, cooling plate 7 [0048], Fig. 5-6); and a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to a direction of engaging the upper container part with the lower container part (Fig. 6 shows holder 61 having at least a pair of sides opposite the thermally conductive part and perpendicular to the case 75 and cooling plate 7).
Regarding claim 20, Asai discloses all of the claim limitations as set forth above.  Asai further discloses the management system mounting part comprises a plurality of through-holes, some of which are mounting holes, and others are spare holes (Fig. 9-10 show holder 61 comprises a plurality of through-holes).

Regarding claim 10, Asai discloses a vehicle ([0002]), comprising a battery pack (Title, Abstract, Fig. 1-28) comprising:
a container (battery block case 75, cooling plate 7 [0048], Fig. 5-6);
a battery module, comprising an end plate (battery stack 10 [0051] including endplate 4A [0048], Fig. 6-10); and
a mounting bracket (circuit board holder 61 [0054]-[0056], Fig. 9-10) comprising:
a management system mounting part, comprising a management system mounting surface (block circuit board 60 is held in circuit board holder 61 [0054]-[0056], Fig. 9-10); and 
a thermally conductive part, wherein the thermally conductive part is connected to one end of the management system mounting part, and disposed on a side where the management system mounting surface is located, wherein the management system mounting part is oppositely disposed on one side of the end plate; and the thermally conductive part fits snugly to the container (orienting circuit board holder 61 perpendicular to the cooling plate in the same manner as battery cells such that component held in the holder is also cooled [0060]); and
a cell supervision circuit, wherein the cell supervision circuit is mounted on the management system mounting surface (block circuit board 60 [0053], Fig. 9-10), 
wherein the mounting bracket further comprises one or more module pressing parts, the battery pack further comprises a plurality of battery modules disposed within the container, and each module pressing part is connected onto and presses two adjacent end plates of two adjacent battery modules of the plurality of battery modules concurrently (Fig. 9-10 show one or more tabs spaced apart from each other and extending away from the holder 61 from two sides).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2011/0206948 A1), as applied to claims 1, 3-8, 10-17, 20 above, in view of Ohkura (US 2012/0298433 A1).
Regarding claim 9, Asai discloses all of the claim limitations as set forth above.  However, Asai does not disclose a thermally conductive adhesive, wherein the thermally conductive adhesive is disposed on at least one of a side of the management system mounting part away from the management system mounting surface and a surface of the thermally conductive part which fits snuggle to the container.
Ohkura discloses a battery module, battery system, electric vehicle comprising a thermally conductive adhesive for making the battery cell to adhere on the cooling surface of the cooling member used as the interposition member (Title, Abstract, [0008]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 18, Asai discloses all of the claim limitations as set forth above.  However, Asai does not disclose a thermally conductive adhesive, wherein the thermally conductive adhesive is disposed on at least one of a side of the management system mounting part away from the management system mounting surface and a surface of the thermally conductive part which fits snuggle to the container.
Ohkura discloses a battery module, battery system, electric vehicle comprising a thermally conductive adhesive for making the battery cell to adhere on the cooling surface of the cooling member used as the interposition member (Title, Abstract, [0008]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 19, Asai discloses all of the claim limitations as set forth above.  However, Asai does not disclose a thermally conductive adhesive, wherein the thermally conductive adhesive is disposed on at least one of a side of the management system mounting part away from the management system mounting surface and a surface of the thermally conductive part which fits snuggle to the container.
Ohkura discloses a battery module, battery system, electric vehicle comprising a thermally conductive adhesive for making the battery cell to adhere on the cooling surface of the cooling member used as the interposition member (Title, Abstract, [0008]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/23/2022